Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 21 February 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Feby. 21st. 1808 1809

Your favour of the 9th my best friend which is the first letter I have recieved from you since you left me found the Family nearly recover’d restored to usual health excepting Charles whose Cough still afflicts him and whose eyes are again very much affected which renders me a little apprehensive of another attack this symptom having generally been a of a threatning nature however I hope for the best and guard as much as possible against the evil I have been out to day for the first time and am recovering my strength very fast though I still look very sick which I mention fearful lest you Should hear it from some other quarter Ripley having dined here yesterday and being much struck by my pale face—
I am not at all surprized at the accident of your Watch I have only wonder’d how you have managed to keep it so long that absence of mind as it regards common concerns which has appear’d to grow on you for the last twelve Months owing to the excess of business with which you have been overwhelm’d renders you peculiarly liable to such accidents and should they in the end lead to actual losses you must acquire philosophy enough to laugh at them—
I have had an application for our house and unfortunately Major Swift and myself disagreed about the Rent which I ventured to lower to 400 but he told me he could would not give more than three and could only engage to take it by the Month I thought this would not suit you and mention’d having no authority to lower the rent any more and proposed writing to you on the subject he told me that the time for which he had engaged the house he is now in expired in six days and he could not remain in it longer than that unless he engaged it for another quarter he informed me that he was the most intimate friend of John Gardner who was in the deepest affliction his health much injured and become a Shadow I sent Lucas with the letter for him he went half over the Town but could not find him I then sent him to enquire of your young men but was unsuccessful Kitty however will see Major Swift to night at Mr Davis’s and will learn where he is to be found—
There is a strange story in town about W. S. the representative having opposed some motion made in the house through the interest of Mr O which has given him mortal offence and has produced a very severe piece in which W. S. is very roughly handled he is at present the object of ridicule in a family not far from us—
George Blake is on his way to Washington you will of course see him he passed a long evening here just before he sat out and I am sorry to say his attentions occasion too much conversation to please me you will understand this do not say any thing about it—
I do not understand that part of your letter which alludes to our parting but conclude with the conviction that although then apparently cold and indifferent you still love your tenderly affectionate—
L. C. A.
P. S. Lucas was married the day you went away and he has behav’d so uncommonly well ever since you left as that I have felt perfectly safe and comfortable in having him in the house—
George is very well and your Mother is better it is here said you are nominated for the War Department and have Accepted to walk in the steps of the God of War I make no comments—Adieu Kitty sends you a kiss I feel very anxious about Nancy and hope to hear soon that she is well remember affectionately to all—

